DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-10, and 12-19 are allowed.
The following is an examiner’s statement of reasons for allowance: With regard to Independent Claims 1 and 10, the Applicant has sufficiently amended and persuasively argued the vehicle and vehicle control method including the lamp, the camera, and the controller.  The prior art fails to teach or suggest the combination of structural and functional limitations claimed therein, specifically to the details and dispositions of the claimed elements relative to one another, and in particular to:
Claim 1: the lamp is configured to irradiate the lighting to the ground in a predetermined form, wherein the controller is configured to determine that the form of the ground to which the lighting of a region which is not obtained is irradiated is the obstacle when the form of the obtained lighting of the lamp is a portion of a region of the predetermined form and a form of a remaining lighting region of the lighting except the portion of the region is not obtained, and wherein the controller warns a driver of the vehicle through an informer or controls braking of the vehicle when the obstacle is detected during parking; and
Claim 10: controlling an informer to generate a warning signal when the obstacle is detected during parking or controlling braking of the vehicle; wherein the irradiating of the lighting to the ground includes irradiating the lighting to the ground in a predetermined form, and wherein the determining of the form of the ground to which the lighting is irradiated includes determining that the form of the ground to which the lighting of a region which is not obtained is irradiated is at least one of a drain way and a cliff when the form of the obtained lighting of the lamp is a portion of a region of the predetermined form and a form of a remaining lighting region of the lighting except the portion of the region is not obtained.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Friday, August 26, 2022

/Jason M Han/Primary Examiner, Art Unit 2875